Title: From Benjamin Franklin to Henry Price, 28 November 1734
From: Franklin, Benjamin
To: Price, Henry


Dear Brother Price,
Philadelphia, Nov. 28, 1734
I am glad to hear of your recovery. I hoped to have seen you here this Fall, agreeable to the expectation you were so good as to give me; but since sickness has prevented your coming while the weather was moderate, I have no room to flatter myself with a visit from you before the Spring, when a deputation of the Brethren here will have an opportunity of showing how much they esteem you. I beg leave to recommend their request to you, and to inform you, that some false and rebel Brethren, who are foreigners, being about to set up a distinct Lodge in opposition to the old and true Brethren here, pretending to make Masons for a bowl of punch, and the Craft is like to come into disesteem among us unless the true Brethren are countenanced and distinguished by some such special authority as herein desired. I entreat, therefore, that whatever you shall think proper to do therein may be sent by the next post, if possible, or the next following. I am, Your affectionate Brother and humble Servant
B. Franklin, G.M. Pennsylvania

P.S. If more of the Constitutions are wanted among you, please hint it to me.

 Addressed: To Mr. Henry Price At the Brazen Head Boston, N. E.